19-36028-cgm     Doc 38     Filed 12/03/19    Entered 12/03/19 15:59:25         Main Document
                                             Pg 1 of 1




    _____________________________________________________________________________________
                     85 Broad St., Suite 501, New York, New York 10004
                              t: 212.471.5100 f:212.471.5150
                                     friedmanvartolo.com

December 2, 2019

Honorable Cecelia G. Morris
United States Bankruptcy Chief Judge
Southern District of New York
355 Main Street
Poughkeepsie, NY 12601-3315

       Re:     Alan Gennett
               Bankruptcy Case No: 19-36028-cgm

        This loss mitigation status letter is submitted on behalf of SN Servicing Corporation as
servicer for U.S. Bank Trust National Association as Trustee of the Igloo Series IV Trust (“SN
Servicing Corporation”), a secured creditor of the above referenced Debtor.

       Financial package was received by Debtor and submitted to SN Servicing Corporation for
review. On November 6, 2019 and November 19, 2019, our firm emailed the Debtor’s Attorney
and informed of missing documents. As of December 2, 2019, we are still awaiting amount of the
homeowners insurance in order for the review to be completed.

       Please feel free to contact our office should you have additional questions.

                                                    Sincerely,

                                                    /s/Jonathan Schwalb
                                                    Jonathan Schwalb, Esq.
                                                    Friedman Vartolo LLP
                                                    85 Broad Street, Suite 501
                                                    New York, New York 10004
                                                    (P) 212.471.5100
                                                    bankruptcy@friedmanvartolo.com
